Per Curiam.
Appellee moves to dismiss this appeal for the reason that this court is without jurisdiction “ because the matter in controversy does not relate to a franchise or freehold, nor the construction of a provision of the constitution of the state or the United States, as will appear from the record and abstract filed herein.” No brief or memorandum *313of any kind is filed in support of this motion, except on the motion appears the following: “See folio 57-58, page 15, Abstract, as to what is involved in this case.”
In the absence of any brief or argument whatever in support of the motion, we will not undertake to determine in limine a motion to dismiss an appeal for want of jurisdiction. Before determining such a motion, we must be advised by counsel presenting it, as to what questions, according to their views, are involved in the appeal sought to be dismissed. Lochbrunner v. Sherman et al., 26 Colo. 164. Until so advised we are unable to say whether any point relied upon in support of the motion is well taken or not.

Motion denied without prejudice.